IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,160




EX PARTE DOMINGO CALDERON III, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 04-11-0244-CRA IN THE 218TH DISTRICT COURT
FROM ATASCOSA COUNTY




           Per curiam.


O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with
a child and sentenced to ten years’ imprisonment. He did not appeal his conviction.
            Applicant contends that he is actually innocent and that the State violated Brady v. Maryland,
373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), by failing to disclose evidence that the
complainant had recanted in 2005. We order that this application be filed and set for submission to
determine whether Applicant has established that he is actually innocent and whether the State
violated Brady v. Maryland. The parties shall brief these issues. Oral argument is requested.
            It appears that Applicant is represented by counsel. If that is not correct, the trial court shall
determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant. Tex. Code Crim. Proc. art
26.04. The trial court shall send to this Court, within 30 days of the date of this order, a supplemental
transcript containing: a confirmation that Applicant is represented by counsel; the order appointing
counsel; or a statement that Applicant is not indigent. All briefs shall be filed with this Court within
60 days of the date of this order.
 
Filed: June 3, 2009
Do not publish